Title: From Thomas Jefferson to Benjamin Harrison, 12 February 1781
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Richmd. Feby. 12th. 1781

Colo. John Gibson is appointed to go as next in Command under Genl. Clarke on the business communicated to you. As Colo. Gibson is now here he will return to Fort Pitt by the way of Baltimore to see the powder sent on, and prevent any danger of it’s stopping by the way. Be so good as to lodge at Goddard[’s] the Printer in Baltimore a line to Colo. Gibson informing him in what state the procuring of the powder is. He will call there for it.
That your information may be perfect as we can render it, I am to inform you that the three Months Militia under Genl. Stevens in North Carolina, their number not known, are discharged, having served their term out. For Southern news I beg leave to refer you to the President of Congress, who has a letter from Baron Steuben giving information of the events in the Neighbourhood of Genl. Greene, and one from myself as to the movements of the Enemy at Cape Fear. Arnold remains quiet. Colo. Dundass came out the first instant with 500 Men towards Suffolk. Genl. Lawson went  down towards him with an equal number, whereon Dundass returned in the Night. They are drawing their shipping into shallow Water and have a large vessel from N York cut down so as to mount twenty 24 pounders on one Deck.
I am &c &c &c,

T.J.

